UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6059


FRANCIS C. MBEWE,

                Plaintiff - Appellant,

          v.

UNKNOWN NAMES, (MCDCR) Montgomery County Department of
Correction and Rehabilitation Mail Room Clerks; DAVID, Cpt.,
Head of Montgomery County Department of Correction and
Rehabilitation (MCDCR) Mail Room; RICHARD DOVEY, C.O.S.,
Chief of Security of MCI-H; RICHARD, C.O. II, former
Property Room Officer of MCI-H; WACH, Mr., Case Manager;
STEVENUS, Ms., Librarian, MCI-H; MCI-H; MCDCR MAIL ROOM,

                Defendants - Appellees,

          and

STOUFFER, C.D.C, Head of Correction for the State of
Maryland; SOWERS, Warden (former) m MCI-H; WEBB, Warden,
MCI-H; SCOTT, MJ, Shift Commander, MCI-H; CLEVENGER, C.O.
II, Tier Officer for B2; WILLIAMS, Lt., Unit Manager of
Northside MCI-H; POWELL, Lt., former Unit Manager of
Northside MCI-H; VINSON, C.O. II, Dietary Officer of MCI-H;
WORGUL, C.O. II, Dietary Officer of MCI-H; HULL, Cpt.,
Dietary Manager of MCI-H,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-03344-AW)


Submitted:   April 17, 2014                 Decided:   April 22, 2014
Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis C. Mbewe, Appellant Pro Se.  Silvia Carolina Kinch,
OFFICE OF THE COUNTY ATTORNEY, Rockville, Maryland; Siobhan
Kelly Madison, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Francis C. Mbewe appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint against the

Appellees for failing to state a claim.            We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.                 Mbewe v. Unknown

Names, No. 8:12-cv-03344-AW (D. Md. Dec. 3, 2013).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      3